Order, Surrogate’s Court, New York County (Nora S. Anderson, S.), entered on or about August 30, 2011, which granted co-executors Regan Otto Schroeder and Jed Isaacs’s motion for a protective order to prevent objectant Maria Otto from obtaining any discovery related to RB Holdings Corp., except to the extent of records necessary to substantiate certain professional fees, and granted Otto’s motion to compel to the same extent, unanimously affirmed, with costs.
Otto is bound by the settlement agreement she signed that resolved the issue of the payments she now attempts to contest (see Butterfield v Cowing, 112 NY 486, 492 [1889]). Moreover, none of the documents about which she now raises issues are new to her, and all the issues could have been raised by one of her many previous counsel (see Matter of Souza, 80 AD3d 446 [2011]).
We have considered Otto’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Richter, JJ.